United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1759
                                     ___________

Bedford Mitchell,                         *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Missouri.
                                          *
Paula Myers,                              *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: July 13, 2000

                                    Filed: July 25, 2000
                                     ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

       Inmate Bedford Mitchell filed a 42 U.S.C. § 1983 action against Paula Myers,
Director of Nursing at Missouri's Northeast Correctional Center, claiming she was
deliberately indifferent to Mitchell's medical needs during treatment of his toe nail
fungus. The district court granted Myers summary judgment and Mitchell appeals.
Having carefully reviewed the record and the parties' briefs, we conclude summary
judgment was properly granted and we affirm for the reasons stated in the magistrate
judge's thorough opinion. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-